DETAILED ACTION
	This is the initial Office action for non-provisional application 16/887,847 filed May 29, 2020, which is a continuation-in-part of non-provisional application 15/881,111 filed January 26, 2018 (now US Patent 11,185,447), which is a continuation-in-part of non-provisional application 14/626,325 filed February 19, 2015 (now US Patent 10,413,696).  Claims 1-27, as originally filed, are currently pending, wherein claims 16-27 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention I (claims 1-15) in the reply filed on November 14, 2022 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See also MPEP 211.05.
The disclosure of the prior-filed applications 15/881,111 and 14/626,325 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 3, 5, 6, and 8-15 include subject matter which is not supported in either of the prior-filed applications and claim 4 includes subject matter which is only supported in application 15/881,111 but not application 14/626,325.  For at least this reason, claims 3-6 and 8-15 are not entitled to the benefit of the prior applications.  For purposes of applicable prior art, claims 3, 5, 6, and 8-15 have an effective filing date of May 29, 2020 and claim 4 has an effective filing date of January 26, 2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahs (US 3,938,614) in view of Leong et al. (US 7,841,446).
Regarding claim 1, Ahs discloses an earcup (Fig. 1) capable of use with a medical headgear, the earcup comprising a body (cup-shaped ear-protector 1) and a gasket (cushion member 2) attached to the body (1) and formed of a foam (Ahs discloses that cushions previously used with ear-protectors included polyurethane foam; column 1, lines 23-25), wherein the earcup with the body (1) and the gasket (2) is a frequency-dependent auditory filter providing sound attenuation generally increasing as a function of frequency (Fig. 4; column 2, lines 43-46; column 3, lines 39-49).  Note that Ahs tested the disclosed device with a foam cushion member of a previous type and shows in Fig. 4 that the device using a foam cushion member (represented by the solid line) provides sound attenuation in dB (y-axis) that generally increases as a function of the frequency (x-axis).  See annotated Fig. 4 below.

    PNG
    media_image1.png
    277
    392
    media_image1.png
    Greyscale

It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  See MPEP § 2123.  Therefore, even though Ahs is directed to a cushion member filled with balls (3), Ahs still discloses that foam cushioning members are known in the art and can be used as a frequency-dependent auditory filter providing sound attenuation generally increasing as a function of frequency.
With respect to the limitation “for a medical headgear”, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction.  See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.  Further, the limitation “for a medical headgear” is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
However, Ahs fails to teach that the foam is an open-cell foam.
Leong discloses a hearing protector comprising pads (EAM pad 200, pressure pad 202) made form open-cell foam (column 14, lines 8-11 & 21-32).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the foam of the earcup taught by Ahs to be an open-cell foam as taught by Leong since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 2, 3, 8, and 9, the combination of Ahs and Leong discloses the invention substantially as claimed, as described above, and Leong further discloses that the open-cell foam is a foam material having a compression force deflection value for 25% deflections of about 0.3-10 psi (overlapping the claimed ranges of 0.3-3.5 psi in claim 2 and 6-14 psi in claim 8) and a density of about 2-20 lb/ft3 (overlapping the claimed values of approximately 15 lb/ft3 in claim 3 and approximately 20 lb/ft3 in claim 9) (column 10, lines 55-62; column 11, lines 11-16 & 59-62; column 14, lines 11-21).
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the earcup taught by the combination of Ahs and Leong such that the open-cell foam is a foam material having a compression force deflection value for 25% deflections of 0.3-3.5 psi or 6-14 psi and a density of approximately 15 lb/ft3 or approximately 20 lb/ft3 as further taught by Leong for the purpose of providing a suitable foam material that comfortably conforms to the wearer’s anatomy and effectively forms a seal between the earcup and the wearer.
Further, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 10, the combination of Ahs and Leong discloses the invention substantially as claimed, as described above, and Ahs further discloses that the gasket (2) is formed as only a single layer attached to the body (1) (Fig. 1).

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahs in view of Leong as applied to claims 1, 2, and 8 above, and in further view of Gardner, Jr. et al. (US 5,420,381).
Regarding claims 5, 6, 13, and 15, the combination of Ahs and Leong discloses the invention substantially as claimed, as described above, but fails to teach that the earcup with the body and the gasket provides sound attenuation of less than or equal to 16 dB in a frequency range less than 315 Hz, sound attenuation increasing from less than 9 dB at a frequency of 100 Hz to a sound attenuation less than 30 dB at a frequency at a frequency of 1000 Hz, sound attenuation of greater than 10 dB in a frequency range from 80 Hz to 125 Hz, and sound attenuation of greater than 20 dB in a frequency range from 2000 Hz to 10000 Hz.
Gardner discloses an earcup comprising a body (foam liners 2 + cup 4) and a gasket (cushion 1 + seal plate 3) attached to the body (2+4), wherein the sound attenuation providing by the earcup with the body (2+4) and the gasket (1+3) depends on the stiffness characteristics of the earcup, wherein the earcup with the body (2+4) and the gasket (1+3) is capable of providing sound attenuation of less than or equal to 16 dB in a frequency range less than 315 Hz, sound attenuation increasing from less than 9 dB at a frequency of 100 Hz to a sound attenuation less than 30 dB at a frequency at a frequency of 1000 Hz, sound attenuation of greater than 10 dB in a frequency range from 80 Hz to 125 Hz, and sound attenuation of greater than 20 dB in a frequency range from 2000 Hz to 10000 Hz (column 2, line 66 – column 3, line 25; column 11, lines 3-22 & 49-61; Table 4).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the earcup taught by the combination of Ahs and Leong such that the body and the gasket are able to provide sound attenuation of less than or equal to 16 dB in a frequency range less than 315 Hz, sound attenuation increasing from less than 9 dB at a frequency of 100 Hz to a sound attenuation less than 30 dB at a frequency at a frequency of 1000 Hz, sound attenuation of greater than 10 dB in a frequency range from 80 Hz to 125 Hz, and sound attenuation of greater than 20 dB in a frequency range from 2000 Hz to 10000 Hz as taught by Gardner since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 7 and 14, the combination of Ahs and Leong discloses the invention substantially as claimed, as described above, but fails to teach that the earcup with the body and the gasket provides a reduction in overall A-weighted sound level of pink noise greater than 15 dB and greater than 22 dB.
Gardner discloses an earcup comprising a body (foam liners 2 + cup 4) and a gasket (cushion 1 + seal plate 3) attached to the body (2+4), wherein the earcup with the body (2+4) and the gasket (1+3) provides a reduction in overall A-weighted sound level of pink noise greater than 15 dB and greater than 22 dB (column 8, lines 61-64; column 11, line 64 – column 12, line 21; Table 3).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the earcup taught by the combination of Ahs and Leong such that the body and the gasket provides a reduction in overall A-weighted sound level of pink noise greater than 15 dB and greater than 22 dB as taught by Gardner for the purpose of improving the sound attenuation characteristics of the earcup to protect the wearer’s hearing.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahs in view of Leong as applied to claims 1 and 8 above, and in further view of Aileo et al. (US 4,905,322).
Regarding claim 11, the combination of Ahs and Leong discloses the invention substantially as claimed, as described above, but fails to teach that the gasket includes a first gasket layer and a second gasket layer each having the same thickness, wherein the first gasket layer is attached to the body and the second gasket layer is attached to the first gasket layer.
Aileo discloses an analogous earcup (earcup assembly 10) comprising a body (shell 12) and a gasket (earseal 62) attached to the body (12), wherein the gasket (62) includes a first gasket layer (foam layer 64) and a second gasket layer (foam layer 66) each having the same thickness, and wherein the first gasket layer (64) is attached to the body (12) and the second gasket layer (66) is attached to the first gasket layer (64) (Fig. 2; column 4, lines 27-32 & 68-60).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the gasket of the earcup taught by the combination of Ahs and Leong to include first and a second gasket layers each having the same thickness as taught by Aileo for the purpose of improving the impact-absorbing capability, the sound attenuation, and the ability of the gasket to conform to the wearer’s head.
Regarding claim 12, the combination of Ahs / Leong / Aileo discloses the invention substantially as claimed, as described above, and Aileo further discloses that the second gasket layer (66) is formed of a foam material (standard polyurethane foam which is initially more compressible and will have a lower compression force deflection value to better conform to a wearer’s head) and a the first gasket layer (64) is formed of a different foam material (energy-absorbing slow-recovery foam which is initially stiffer and will have a higher compression force deflection value) (column 4, lines 48-60), wherein Leong further discloses that the open-cell foam is a foam material having a compression force deflection value for 25% deflections of about 0.3-10 psi (overlapping the claimed range of 8-20 psi) (column 10, lines 55-62; column 11, lines 11-16 & 59-62; column 14, lines 16-21).
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the earcup taught by the combination of Ahs / Leong / Aileo such that the first gasket layer is formed of a foam material having a compression force deflection value for 25% deflections of 8-20 psi as further taught by Leong for the purpose of providing a suitable foam material that improving the impact-absorbing capability of the earcup.
Further, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of independent claim 1 and intervening claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786